Citation Nr: 0638245	
Decision Date: 12/08/06    Archive Date: 12/19/06

DOCKET NO.  04-41 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent 
for pes planus of the left foot.  

2. Entitlement to an initial rating higher than 20 percent 
for degenerative disk disease of the lumbar spine.  

REPRESENTATION

Veteran represented by:	North Dakota Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1983 to July 1986.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in April 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

In August 2005, the veteran testified that his service-
connected disabilities had increased in severity.  As the 
Board determines the need to verify the current severity of 
the disabilities, 38 C.F.R. § 3.327, the case is REMANDED for 
the following action:

1. Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2. Obtain VA records since May 2005 from 
the Fargo VA Medical Center.   

3. Schedule the veteran the following 
examinations and the claims folder must be 
made available to the examiners for 
review:

a. A VA orthopedic examination to 
determine the current severity of the 
service-connected left foot and low back 
disabilities. 

As to the left foot, the examiner is to 
comment on evidence of marked 
deformity, pain on manipulation and 
use, swelling, and callosities. 

As to the low back disability, the 
examiner is describe the range of 
motion in degrees to include forward 
flexion, extension, left and right 
lateral flexion, and left and right 
lateral rotation and any functional 
loss due to pain or painful motion.  

b. A VA neurological examination to 
determine the current severity of service-
connected degenerative disk disease of the 
lumbar spine.  

The examiner is asked to identify the 
level of neurologic impairment as 
either mild, moderate, severe, or 
pronounced, and the frequency and 
duration of incapacitating episodes and 
attacks over the past 12 months.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

4. After the above development, adjudicate 
the issues.  If any benefit is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).






_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



